Case: 1:21-cv-00031-MWM-KLL Doc #: 6 Filed: 02/05/21 Page: 1 of 2 PAGEID #: 35

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

MELODY F. HENRY, : Case No. 1:21-cv-31
Plaintiff, | Judge Matthew W. McFarland
V. |
SECURITY, DEPARTMENT OF
TREASURY,
Defendant.

 

ORDER OVERRULING OBJECTION (Doc. 5), ADOPTING REPORT AND
RECOMMENDATION (Doc. 3), DENYING MOTION TO PROCEED IN FORMA
PAUPERIS (Doc. 2), AND DENYING MOTION BY PRO SE LITIGANT TO OBTAIN
ELECTRONIC CASE FILING RIGHTS (Doc. 4)

 

This case is before the Court upon the Report and Recommendation (the
“Report”) (Doc. 3) entered by United States Magistrate Judge Karen L. Litkovitz. In the
Report, Magistrate Judge Litkovitz recommends that the Court deny Plaintiff's motion
to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1) (Doc. 2). Plaintiff filed an
Objection (Doc. 5) to the Report, making this matter ripe for review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the
Court finds that Plaintiff's Objection is not well-taken. Specifically, based on the
representations in the Objection, the Court is still unable to conclude that her income
and assets are insufficient to provide herself with the necessities of life and still have

sufficient funds to pay the full filing fee of $402.00 in order to institute this action.
Case: 1:21-cv-00031-MWM-KLL Doc #: 6 Filed: 02/05/21 Page: 2 of 2 PAGEID #: 36

Accordingly, the Objection is OVERRULED. The Court ADOPTS the Report in its
entirety and rules as follows:

Ls Plaintiff's motion to proceed in forma pauperis is DENIED.

a Plaintiff is GRANTED an EXTENSION OF TIME of thirty (30)
days from the date of this Order to pay the required filing fee of
$402.00. Plaintiff is hereby notified that her complaint will not be
deemed “filed” until the appropriate filing fee is paid, see Truitt v.
County of Wayne, 148 F.3d 644, 648 (6th Cir. 1998), and that if she
fails to pay the filing fee within thirty (30) days this matter will be
closed.

Ds Plaintiff's Motion by Pro Se Litigant to Obtain Electronic Case
Filing Rights (Doc. 29) is DENIED WITHOUT PREJUDICE to
renewal after Plaintiff has filed the required filing fee.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHI
Mt WM:
By: { ‘

JUDGE MATTHEW W. McFARLAND
